Citation Nr: 0208249	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  02-00 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Timeliness of appeal from a July 2000 RO rating decision 
that denied service connection for bilateral hearing loss.

2. Timeliness of appeal from a July 2000 RO rating decision 
that denied service connection for a disorder manifested 
by positive PPD (positive purified derivative).

3. Timeliness of appeal from a July 2000 RO rating decision 
that granted service connection for a low back disorder, 
and assigned a compensable evaluation, effective from July 
2000.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1989 to June 2000.  
He was awarded the Desert Storm Medal for service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 RO rating decision that denied service 
connection for bilateral hearing loss and a disorder 
manifested by positive PPD, and that granted service 
connection for a low back disorder and assigned a 10 percent 
evaluation for the condition, effective from July 2000.  A 
March 2001 RO rating decision increased the evaluation for 
the low back disorder from 10 to 20 percent, effective from 
July 2000.  In an April 2000 letter, the Board notified the 
veteran that a substantive appeal had not been received on 
those matters and that his appeal with the denial of service 
connection for bilateral hearing loss and a disorder 
manifested by positive PPD, and for a higher rating for the 
low back condition, might have to be dismissed.  He was 
notified of the appropriate legal criteria and given the 
opportunity to submit additional information.  

In view of the above, the Board has classified the issues as 
shown on the first page of this decision.


FINDINGS OF FACT

1.  In a July 2000 RO rating decision the veteran's claims 
for service connection for bilateral hearing loss and a 
disorder manifested by positive PPD were denied, and service 
connection for a low back disorder was granted and a 
10 percent evaluation assigned, effective from July 2000; the 
veteran was notified of the determinations on August 16, 
2000; he submitted a notice of disagreement in August 2000; a 
March 2001 RO rating decision reviewed additional evidence 
and increased the evaluation for the low back disorder from 
10 to 20 percent, effective from July 2000; a statement of 
the case was sent to the veteran in April 2001; the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence in an August 2001 letter; in a telephone 
contact with a VA representative on August 31, 2001, the 
veteran reported that he had no nothing further to add to the 
record; and in a September 2001 supplemental statement of the 
case sent to the veteran the RO denied service connection for 
bilateral hearing loss and a disorder manifested by positive 
PPD, and a rating higher than 20 percent for the low back 
disorder.

2.  A substantive appeal with the July 2000 RO rating 
decision, denying service connection for bilateral hearing 
loss and a disorder manifested by positive PPD, and granting 
service connection for a low back disorder and assigning a 
compensable evaluation, effective from July 2000, was not 
received within one year of the August 16, 2000 letter 
notifying him of the determinations or within 60 days of the 
April 2001 statement of the case or within 60 days of the 
September 2001 supplemental statement of the case.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal with 
the determinations in the July 2000 RO rating decision, 
denying service connection for bilateral hearing loss and a 
disorder manifested by positive PPD, and granting service 
connection for a low back disorder and assigning a 
compensable evaluation, effective from July 2000, and the 
Board does not have jurisdiction over those matters.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (2001); 66 Fed. Reg. 50318-50319 (Oct. 3, 
2001); VAOPGCPREC 9-97 and VAOPGCPREC 9-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  Correspondence concerning the necessary 
information will be construed as a substantive appeal.  
38 C.F.R. § 20.202.  The notice of disagreement shall be 
filed within 1 year from the date of mailing of notification 
of the initial review and determination.  The substantive 
appeal shall be filed within 60 days from the date of mailing 
of the statement of the case or a supplemental statement of 
case or within the remainder of the 1-year period from the 
date of the notification of the initial review and 
determination being appealed.  38 U.S.C.A. § 7105(b)(1) and 
(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 66 Fed. Reg. 50318-
50319 (Oct. 3, 2001); VAOPGCPREC 9-97.  An extension of the 
60-day period for filing a substantive appeal, or the 60-day 
period for responding to a statement of the case or 
supplemental statement of the case may be granted for good 
cause.  38 C.F.R. § 20.303.  If a timely appeal is not filed 
with a determination, it becomes final.  38 U.S.C.A. 
§ 7105(c).  If a timely substantive appeal has not been 
received, the appeal may be dismissed.  VAOPGCPREC 9-99.

In this case, the July 2000 RO rating decision denied the 
veteran's claims for service connection for bilateral hearing 
loss and a disorder manifested by positive PPD, and granted 
service connection for a low back disorder and assigned a 
10 percent evaluation, effective from July 2000.  The veteran 
was notified of the determinations on August 16, 2000, and he 
submitted a notice of disagreement with the determinations in 
August 2000.  The March 2001 RO rating decision reviewed 
additional evidence and increased the evaluation for the low 
back disorder from 10 to 20 percent, effective from July 
2000.  The RO sent a statement of the case to the veteran in 
April 2001.  The RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist him 
in obtaining any relevant evidence in an August 2001 letter; 
and in a telephone contact with a VA representative on August 
31, 2001, the veteran reported that he had no nothing further 
to add to the record.  The RO sent the veteran a supplemental 
statement of the case sent to the veteran in September 2001 
that notified him his claims for service connection for 
bilateral hearing loss and a disorder manifested by positive 
PPD, and a rating higher for the low back disorder were 
denied.

The record does not show that the veteran submitted a 
substantive appeal or a request for an extension of time for 
filing a substantive appeal with the July 2000 RO rating 
decision, denying service connection for bilateral hearing 
loss and a disorder manifested by a positive PPD, and 
granting service connection for a low back disorder and 
assigning a compensable evaluation for that condition.  In an 
April 2002 letter, the Board notified the veteran that the 
required substantive appeal had not been received and that 
his appeal may need to be dismissed.  He was given the 
opportunity to submit clarifying information on the matter 
and notified of the appropriate legal criteria with regard to 
the need of filing a substantive appeal in order to complete 
the appeal process.  A review of the record shows that no 
further information was received from the veteran.

After consideration of all the evidence, the Board concludes 
that the veteran did not submit a timely substantive appeal 
with the denial of service connection for bilateral hearing 
loss and a disorder manifested by positive PPD, and the 
granting of service connection for a low back disorder and 
the assignment of a compensable rating for the disorder, 
effective from July 2000, in the July 2000 RO rating 
decision.  In view of this conclusion, the Board has no 
jurisdiction to entertain the veteran's request for appellate 
review of the denial of his claims for service connection for 
bilateral hearing loss and a disorder manifested by positive 
PPD, and for a higher rating for the low back disorder.


ORDER

The appeal from the July 2000 RO rating decision as to the 
issues stated herein was not completed by a timely 
substantive appeal, and is dismissed.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

